           Case 1:18-cr-00230-RA Document 92 Filed 07/28/20 Page 1 of 1
                                                              USDC-SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED: 7-28-20


 UNITED STATES OF AMERICA,
                                                            No. 18-CR-230 (RA)
                       v.
                                                                  ORDER
 GERSON CABRERA,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of Gerson Cabrera’s continued participation in the Young Adult Opportunity

Program, time is excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) to

January 28, 2021.

SO ORDERED.

Dated:     July 28, 2020
           New York, New York

                                               Ronnie Abrams
                                               United States District Judge
